Citation Nr: 1614067	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 30, 2011, and 70 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, in that decision, service connection was granted for PTSD, and a 10 percent rating assigned, effective from August 11, 2005.  In an October 2007 rating action, the 10 percent rating was increased to 30 percent, effective from the date of the Veteran's claim, August 1, 2005.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In August 2011, the increased rating claim for PTSD was remanded primarily for a contemporaneous examination which was conducted by VA in February 2012.  Subsequently, in a November 2012 rating decision, the 30 percent rating for PTSD was increased to 70 percent, effective March 30, 2011.  

Regarding a claim of entitlement to TDIU, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  (See Notice of Disagreement, dated and signed by the Veteran in January 2006).  By a January 2014 rating decision, the RO granted entitlement to TDIU effective March 30, 2011--the effective date of an award of an initial 70 percent rating assigned to the service-connected PTSD and the date that the schedular requirements for TDIU were initially met.  (See January 2014 rating action).  The Board notes that the Veteran has also been granted special monthly compensation (SMC ) based on the housebound criteria effective April 14, 2014 on account of his PTSD, a single disability upon which a total individual unemployability rating is based, and his additional service-connected disability of prostate cancer, independently ratable at 60 percent or more (see August 2014 rating action).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a separate award of TDIU predicated on a single disability may form the basis for an award of SMC (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  Given the Board's award of an initial 100 percent schedular rating for PTSD for the entire appeal period in the decision herein, and the fact that the Veteran has been granted SMC based on the housebound rate, any express or inferred TDIU claim continues to be rendered moot. 


FINDING OF FACT

Since the effective date of the award of service connection, the Veteran's PTSD has been manifested by intrusive thoughts, recurring nightmares of his Vietnam experiences, sleep disturbance, flashbacks, anxiety, outbursts of anger, and difficulties in adapting to stressful circumstances that results in total social and occupational impairment.


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an initial 100 percent schedular rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  In this case, as the benefit sought on appeal is being granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II. Analysis

The Veteran seeks initial ratings in excess of 30 percent for his PTSD for the period prior to March 30, 2011, and 70 percent therefrom.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, such as here, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling prior to March 30, 2011, and 70 percent therefrom under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent disability rating is assigned where occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is demonstrated.  Id. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction  (AOJ) on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

As the record contains a March 2009 letter from the RO to the Veteran notifying him that his appeal had been sent to the Board for certification (see March 2009 letter from the RO to the Veteran), the claim is governed under DSM-IV.  

The Board has reviewed the Veteran's statements and testimony, and private and VA examination and treatment records received throughout the appeal period.  Based on this review and resolving all reasonable doubt in the Veteran's favor, the Board finds that the clinical signs and manifestations of his PTSD symptoms more nearly approximate the criteria for an initial 100 percent schedular rating under Diagnostic Codes 9411 for the entire appeal period.  Accordingly, an initial total schedular rating for PTSD is assigned for the entire rating period.  

In reaching the foregoing determination, the Board notes that the Social Security Administration (SSA) has awarded the Veteran disability benefits, effective from January 11, 1999 for medical reasons (e.g., organic mental disorder (chronic brain syndrome) and hypertension)).  Notwithstanding the foregoing, VA examiners in 2007 and 2013 have reported that while the Veteran had been employed for over 20 years, he had worked in isolation as a file clerk with little personal interaction with others.  During a July 2013 VA examination, the Veteran explained that he was able to work only because he was able to secure a job that had allowed him to work with minimal interactions with others.  (See January 2007 and July 2013 VA examination reports).  Thus, the Board finds it clear that the Veteran was only able to work because he was in a sheltered environment.  The July 2013 VA psychologist concluded that the Veteran was vocationally and socially disabled by severe and chronic war-related PTSD.  The VA psychologist assigned the Veteran  Global Assignment Score (GAF) score of 30.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

In addition, throughout the appeal period, the evidence reflects that the Veteran's desire to remain virtually and totally isolated, had severely interfered with his ability to establish meaningful relationships, especially with his spouse and children.  As indicated by a VA psychologist in January 2009 and VA physician in a November 2013 addendum report to a July 2013 VA examination of the Veteran, the Veteran's PTSD symptoms had negatively impacted his relationships with his children and spouse which was evidenced by the fact that he and his spouse had had three (3) trial separations over the course of their 40 years of marriage.  (See VA psychologist's January 2009 report and July 2013 VA examination report with November 2013 addendum).  

In addition, his PTSD symptoms had caused the Veteran to become very angry, especially around Asian individuals (e.g., he reportedly threw a beverage in the face of an Asian man; tore down a Vietnamese flag on a neighbor's property; and, raised his voice at the VA after seeing an Asian worker at the hospital) because they reminded him of his experiences in Vietnam.  Overall, the evidence of record since the award of service connection has indicated that the Veteran's desire to remain virtually totally isolated has severely interfered with his ability to establish meaningful relationships and remain gainfully employed.  Moreover, the Veteran's consistent symptoms of nightmares, flashbacks, anxiety, depression, severe sleep disturbance, intrusive thoughts, and difficulty controlling his anger have all added to his severe total occupational impairment.

Based on the foregoing as to the severity of the Veteran's PTSD, the Board resolves all doubt in his favor, as is required by law, and finds that there is probative evidence that his PTSD has rendered him unable to sustain social or working relationships and permanently and totally disabled and unemployable.  Such warrants a 100 percent schedular rating during the entire appellate period.  The claim is granted.

As the Board has granted a 100 percent rating, consideration of an extra-schedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999).


ORDER

An initial 100 percent schedular rating for service-connected PTSD is granted for the entire appeal period, subject to the laws and regulations governing monetary awards. 



____________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


